DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 5/16/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 4,620,616) in view of Toman et al (US 6,357,562).   Martin discloses 
A wheel carrier assembly for a front axle or rear axle of a motor vehicle, said wheel carrier assembly comprising: 
a wheel carrier part on which links for a control arm assembly (Fig. 1), 
a recess for a wheel bearing are disposed (Fig. 1), wherein the wheel carrier part comprises a circumferentially hollow wheel carrier housing part 10 for supplying air to a disk brake assembly having at least a brake disk 3 and a brake caliper (see Fig. 2), 
wherein the circumferentially hollow wheel carrier housing part 10 comprises at least one air inlet opening 15, 16 and at least one air outlet opening 18 directed onto a brake part of the disk brake assembly (“The outer member 11 includes influx openings 15 and 16 which are formed by pipe sections 15a and 16a, and also includes efflux ducts 17. Efflux ducts 17 include terminations (openings 18) adjacent, and aligned with, the external openings 6 of the wheel rim cover 5. The brake disc 3, wheel hub 4, and housing 10 are cooperatively positioned to provide several ducts 13, 14, 17, and 37 between the outer and inner members 11 and 12 of the housing 10. As best shown in FIG. 1, these several ducts 13, 14, 17, and 37 provide at least four partial cooling air streams a, b, c, and d which are recombined in ducts 17 and exit together through openings 18. The housing members 11, 12 are designed in conjunction with the shape of the brake disc 3 to form the external air ducts 13, 14 between the housing 10 and the friction rings 38, 39 and to form the efflux ducts 17. The outer member 11 includes a vertical interior wall 19, and the inner member 12 includes another vertical interior wall 20. Walls 19 and 20 extend at a small parallel distance from the surfaces 21 and 22 of the friction rings 38 and 39 of the brake discs 3. The walls 19 and 20 and surfaces 21 and 22 of the friction rings 38 and 39 define first 14 and second 13, axially opposed, radially extending external air ducts. Each duct 13 and 14 extends over the entire area of its respective friction ring 39, 38 and forms an almost continuous, annular chamber.” – Column 3, line 51 – Column 4, line 8).  Martin fails to disclose the wheel carrier part including fixing means for a damper strut.
Toman teaches an aerodynamic wheel-bearing housing for cooling a brake system of a vehicle comprising a wheel carrier part 1 on which links for a control arm assembly 4, fixing means 6 for a damper strut and a recess 11 for a wheel bearing are disposed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel carrier assembly of Martin with the teaching of Toman so as to include a wheel carrier part on which fixing means for a damper strut are disposed to allow for different suspension types such as McPherson-type suspensions.  With regard to claim 7, Toman teaches wherein fixing means 6 for the damper strut comprises a fixing ring disposed in an upper region of the wheel carrier housing part with respect to a vehicle vertical axis.
With regard to claim 2, Martin discloses wherein the at least one air inlet opening 15 is formed in a region of a front transverse control arm of the control arm assembly (see Figs. 1 and 2).

With regard to claim 3, Martin fails to disclose wherein an air guide member is provided on the front transverse control arm.  Toman teaches an “guide vane 9, the front end of which extends approximately in the driving direction F and the rear end 17 of which points in the direction of the brake disk 2, is held at the trailing arm 5.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel carrier assembly of Martin with the teaching of Toman so as to include an air guide member provided on the front transverse control arm so as to better guide air flow for optimal cooling.

With regard to claim 4, Martin discloses wherein a first outlet opening 18 is provided in a region of the brake caliper (see Figs. 1 and 2).

With regard to claim 5, Martin discloses wherein the first outlet opening is provided between two fixing points of the brake caliper on the wheel carrier part (see marked up figure below).

    PNG
    media_image1.png
    613
    649
    media_image1.png
    Greyscale

With regard to claim 8, Martin discloses wherein a hollow area 33, 34 of the circumferentially hollow wheel carrier housing part 10extends about an entire circumference of the wheel bearing.

With regard to claim 9, Martin discloses wherein the outlet openings 15, 16 are holes that are formed on an outer wall of the circumferentially hollow wheel carrier housing part 10 (see Figs. 5 and 6), and an inner wall of the circumferentially hollow wheel carrier housing part forms the recess for the wheel bearing (see Figs. 1 and 7).

With regard to claim 10, Martin discloses at least two of the air outlet openings 18, and wherein a first closed passageway 13 is formed in the circumferentially hollow wheel carrier housing part 10 that extends between the air inlet opening 15, 16 and a first air outlet opening 18 of the air outlet openings facing the brake disk.

With regard to claim 11, Martin discloses wherein a second closed passageway 37 is formed in the circumferentially hollow wheel carrier housing part 10 that extends between the air inlet opening 15, 16 and a second air outlet opening of the air outlet openings facing the brake caliper.

With regard to claim 12, Martin discloses wherein the first and second closed passageways are connected.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al (US 4,473,139) in view of Toman et al (US 6,357,562).  Oka discloses:
With regard to claim 1 - A wheel carrier assembly for a front axle or rear axle of a motor vehicle, said wheel carrier assembly comprising: 
a wheel carrier part 10, 12, 38, 
wherein the wheel carrier part 10, 12, 38 comprises air guide means 38 for supplying air to a disk brake assembly 20 having at least a brake disk 18 and a brake caliper 24, 
wherein the wheel carrier part 38 has a circumferentially hollow wheel carrier housing part, 
wherein the air guide means comprises at least one air inlet opening 50 and at least one air outlet opening 44 directed onto a brake part of the disk brake assembly 20.  Though the wheel carrier 10 discloses links, Oka fails to explicitly disclose wherein the wheel carrier includes links for a control arm assembly, fixing means for a damper strut and a recess for a wheel bearing are disposed.
Toman teaches an aerodynamic wheel-bearing housing for cooling a brake system of a vehicle comprising a wheel carrier part 1 on which links for a control arm assembly 4, fixing means 6 for a damper strut and a recess 11 for a wheel bearing are disposed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel carrier assembly of Oka with the teaching of Toman so as to include a wheel carrier part on which links for a control arm assembly, fixing means for a damper strut and a recess for a wheel bearing are disposed to allow for different suspension types such as McPherson-type suspensions and for the wheels to be driven.  With regard to claim 7, Toman teaches wherein fixing means 6 for the damper strut comprises a fixing ring disposed in an upper region of the wheel carrier housing part with respect to a vehicle vertical axis.

With regard to claim 2, Oka discloses wherein the at least one air inlet opening 50 is formed in a region of a front transverse control arm of the control arm assembly (see Figs. 1 and 3).

With regard to claim 3, Oka fails to disclose wherein an air guide member is provided on the front transverse control arm.  Toman teaches an “guide vane 9, the front end of which extends approximately in the driving direction F and the rear end 17 of which points in the direction of the brake disk 2, is held at the trailing arm 5.”  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wheel carrier assembly of Oka with the teaching of Toman so as to include an air guide member provided on the front transverse control arm so as to better guide air flow for optimal cooling.

With regard to claim 4, Oka discloses wherein a first outlet opening 44 is provided in a region of the brake caliper 24 (see Figs. 1 and 4).

With regard to claim 5, Oka discloses wherein the first outlet opening 44 is provided between two fixing points 30 of the brake caliper 24 on the wheel carrier part.

With regard to claim 6, Oka discloses wherein a second outlet opening 44 for air flow onto the brake disk and/or a brake chamber is provided on a side opposite to the at least one outlet opening 60, as viewed in a direction of travel.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Oka’s dust cover is considered to be part of the wheel carrier.  With further attention to said detail of the wheel carrier, Oka discloses the following, with the most pertinent information in bold italics:
“By means of a knuckle 10 shown in FIG. 3, a non-rotatable member, a hub 12 is rotatably retained by way of a not-shown shaft secured thereto and a not-shown bearing fitted on the shaft. On the hub 12 a wheel disc 14 is secured, with a bolt 16 and a nut 17, in a posture to accommodate the same. And a disc rotor 18 is secured to the hub 12 on the opposite side of the wheel disc 14. Over a part of the rotor 18, a caliper assembly 20 for restraining the rotation thereof is disposed as shown in FIG. 1, the caliper assembly being in a straddling status, at an upper part of the rotor 18 slantingly a little to the rear side of the vehicle. As shown in FIG. 3, the wheel disc 14 is fixed to a wheel rim which cooperates with the wheel disk 14 to define a space in which the disc rotor 18 and the caliper assembly 20 are accommodated. The caliper assembly 20 consists of a pair of brake pads 22 disposed on both side of the rotor 18, a caliper 24 for urging the brake pads 22 onto the rotor 18, and a mounting bracket 26 for movably retaining the pads 22 and the caliper 24. The bracket 26 is as shown in FIG. 3 of saddle shape for being secured at a base plate portion 28 thereof to the knuckle 10 with a bolt 29. The caliper 24 is retained while fitting into fitting bores formed in a pair of caliper arms 30 by respective slide pins 32 erected on the bracket 26.
“Numeral 34 designates a cap for covering the end of the shaft, and 36 designates a dustboot for covering the slide pin 30.
“A dustcover 38 made of a steel plate is secured with a bolt 39 on the knuckle 10 so as to cover the rotor 18 from the opposite side of the wheel disc 14, for protecting it from attachment of muddy water or the like thereto. The dustcover 38 is in its elevational view of a partly-devoid circular form substantially identical to that of the rotor 18, and consists of a flat plate portion 40 parallel to the friction surface of the rotor 18 and a peripheral wall portion 42 extended by being bent from the skirt of the flat plate portion 40 toward the rotor 18, thereby forming as a whole a shallow cup shape. The partly devoid portion for accommodating the caliper assembly 20 at a slightly rearwardly slanted upper portion of the rotor 18 is illustrated as a cut away portion 44 in FIG. 1. The peripheral wall portion 42 is, at the portion lower thereof than the axial line of rotor 18, partly removed on the front and rear side thereof in respect of the vehicle for forming vent openings 46, 48 open towards the front side and the rear sides respectively. Those openings 46, 48 allow cool air or wind to flow therethrough along the lower half of the rotor 18 in the reverse of the vehicle driving direction. The vent opening 46 on the front side, out of the two openings 46, 48, is provided with an air collecting or gathering portion 50 projected from the flat plate portion 40 for introducing as much cooling air as possible inside the dustcover. The air collecting portion 50 is formed as an extension from the flat plate portion 40 with a shape of substantially right-angled triangle in elevation as illustrated in FIG. 1, where it is defined with a tangential line vertically extending along the front end of the rotor 18 and a tangential line horizontally extending along the lower end of the rotor 18. This air collecting portion 50 is open substantially within the previously indicated space defined by the inner surface of the wheel disc 14 and the wheel rim, and therefore concurrently functions as a shelter for protecting the rotor 18 from muddy water splashed near the vent opening 26. Thus, this shelter cooperates with the wheel disc and rim assembly to provide a shielding device for the disc rotor.” – Column 2, Line 16 – Column 3, Line 15).
As can be seen, the dust cover is thus connected as part of the wheel carrier.  Further, it is noted that, by means of wheel carrier 10 “a hub 12 is rotatably retained by way of a not-shown shaft secured thereto and a not-shown bearing fitted on the shaft”, thus allowing for the modification of Oka in view of Toman so as to include a central opening as set forth in the office action to accommodate for a drive shaft like that of Toman and which is similarly described in the quote above by Oka, which is old and well-known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	July 14, 2022

/DREW J BROWN/               Primary Examiner, Art Unit 3616